Citation Nr: 0901233	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  04-10 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for arthritis of the 
hips.  

2. Entitlement to service connection for arthritis of the 
knees.

3.  Entitlement to an initial rating higher than 10 percent 
for residuals of an injury of the right ankle with calcaneal 
spurring. 

4. Entitlement to an initial rating higher than 10 percent 
for residuals of an injury of the left ankle with calcaneal 
spurring. 


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1968 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in February 2003 and in January 
2004 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In February 2007, the veteran withdrew his request for a 
hearing before the Board.  38 C.F.R. § 20.702(e) (2008).  

The initial claim for increase for post-traumatic stress 
disorder and the claim of service connection for right carpal 
tunnel syndrome are not in appellate status in the absence of 
the filing of a substantive appeal to perfect an appeal. 

The claims of service connection for arthritis of the hips 
and knees are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Marked limitation of motion of the right ankle is not 
demonstrated. 

2. Marked limitation of motion of the left ankle is not 
demonstrated.  




CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent 
for residuals of an injury of the right ankle with calcaneal 
spurring have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic Code 5271 (2008).  

2. The criteria for an initial rating higher than 10 percent 
for residuals of an injury of the left ankle with calcaneal 
spurring have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic Code 5271 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

On the initial claims for increase, the RO provided pre-
adjudication VCAA notice by letter, dated in December 2002, 
on the underlying claims of service connection.  Where, as 
here, service connection has been granted and initial ratings 
have been assigned, the claims of service connection have 
been more than substantiated, the claims have been proven, 
thereby rendering 38 U.S.C.A. §5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Once the claims of service 
connection have been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disabilities, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 21 Vet. App. 128 (2008).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim.  VA conducted the necessary medical inquiry to 
determine the severity of the service-connected ankle 
disabilities by affording the veteran a VA rating examination 
in May 2005 and that examination, together with other 
evidence on file is sufficient for rating purposes.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran was treated for injuries of each 
ankle.  

On VA examination in January 1984, the veteran's gait was 
unimpaired.  There was normal range of motion of the ankles. 
X-rays of the ankles were negative.  

During private hospitalization in March 1993, the veteran had 
reconstruction of the lateral collateral ligaments of the 
right ankle. 

On VA examination in January 2003, the veteran did not use an 
assistive device for walking, and he walked without a limp.  

On VA examination in May 2005, the veteran complained of 
constant pain and weakness in each ankle, which was worse 
after prolonged walking, standing or climbing, but he had 
worked as a mechanic for many years.  He stated that the 
right ankle had been more stable since the surgery in 1992 
[sic] than the left ankle and less painful.  He complained of 
left ankle instability.  He stated that he sometimes limped 
due to pain, but he did not use a cane or walker.  

On physical examination, there was no evidence of abnormal 
weight-bearing.  Gait was normal.  There was no evidence of 
ankylosis of either ankle.  As to motion of the right ankle, 
dorsiflexion was to 5 degrees and plantar flexion was to 45 
degrees, all without pain.  Dorsiflexion of the left ankle 
was to 15 degrees with pain and plantar flexion was to 45 
degrees with pain.  

In an addendum in June 2005, for the right ankle, the 
examiner reported that with repetitive use there was evidence 
of pain, weakness, fatigue, and a lack of endurance, but no 
incoordination.  The examiner did not report any additional 
loss of range of motion.  For the left ankle, the examiner 
reported that with repetitive use there was evidence of pain, 
weakness, and incoordination, but no fatigue, lack of 
endurance, or instability.  The examiner did not report any 
additional loss of range of motion.   


VA treatment records show that in January 2006 range of 
motion of the right ankle was limited with inversion and 
eversion and there was pain along and above the malleleous. 
Range of motion of the left ankle was accompanied by pain. 

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.     

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In any form of arthritis, 
painful motion is also a factor.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).  

Each ankle disability is currently rated 10 percent under 38 
C.F.R. § 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 
5271, the criterion for the next higher rating, 20 percent, 
is marked limited motion of the ankle.

With the foot at a 90 degree angle to the ankle as the 
neutral or starting position, a normal (full) range of ankle 
motion is defined as follows: from 0 degrees to 20 degrees of  
dorsiflexion and from 0 degrees to 45 degrees of plantar  
flexion. 38 C.F.R. § 4.71, Plate II.      

Under Diagnostic Code 5270, ankylosis of the ankle in plantar 
flexion, less than 30 degrees, warrants a 20 percent rating.  

Analysis

Right Ankle 

On VA examination in May 2005, dorsiflexion of the right 
ankle was to 5 degrees and plantar flexion was to 45 degrees 
without pain.  In an addendum, the examiner reported that 
with repetitive use there was evidence of pain, weakness, 
fatigue, and a lack of endurance, but no incoordination.  The 
examiner did not report any additional loss of range of 
motion.  

As range of motion of the ankle in dorsiflexion was 25 
percent of normal 
(5 degrees = 25 percent of 20 degrees) and plantar flexion 
was normal (100 percent), the range of motion does not more 
nearly approximate or equate to marked limitation of motion 
of the ankle, required for a 20 percent rating under 
Diagnostic Code 5271, considering additional functional loss 
and repetitive use under 38 C.F.R. §§ 4.40, 4.45, 4.59. 

There is no evidence of ankylosis of the right ankle to 
warrant a higher rating under Diagnostic Code 5270.

For these reasons, the preponderance of the evidence is 
against the claim for initial rating higher than 10 percent.  
38 U.S.C.A. § 5107(b).

Left Ankle 

On VA examination in May 2005, dorsiflexion of the left ankle 
was to 15 degrees and plantar flexion was to 45 degrees with 
pain.  In an addendum, the examiner reported that with 
repetitive use there was evidence of pain, weakness, fatigue, 
and a lack of endurance, but no incoordination.  The examiner 
did not report any additional loss of range of motion.  

As range of motion of the ankle in dorsiflexion was 75 
percent of normal 
(15 degrees = 75 percent of 20 degrees) and plantar flexion 
was normal (100 percent), the range of motion does not more 
nearly approximate or equate to marked limitation of motion 
of the ankle, required for a 20 percent rating under 
Diagnostic Code 5271, considering additional functional loss 
and repetitive use under 38 C.F.R. §§ 4.40, 4.45, 4.59.

There is no evidence of ankylosis of the left ankle to 
warrant a higher rating under Diagnostic Code 5270.

For these reasons, the preponderance of the evidence is 
against the claim for initial rating higher than 10 percent.  
38 U.S.C.A. § 5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  

If the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required. Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 10 percent for residuals of an 
injury of the right ankle with calcaneal spurring is denied.  

An initial rating higher than 10 percent for residuals of an 
injury of the left ankle with calcaneal spurring is denied.  


REMAND

On the claims of service connection for arthritis of the hips 
and knees, on VA examination in January 2003, the examiner 
expressed the opinion that arthritis of the hips and knees 
was unrelated to his military service.  

Since then, service connection has been established for right 
and left ankle disabilities and the veteran argues that the 
arthritis of the hips and knees is secondary to his service-
connected disabilities of the ankles.  

As the evidence of record is insufficient to decide the 
claims on a secondary basis, additional development under the 
duty to assist is needed. 

Accordingly, the claims are remanded for the following 
action. 

1. Afford the veteran a VA examination by 
an orthopedist to determine whether it is 
as likely as not that any current 
arthritis of the knees or hips was 
aggravated by, that is, either caused by 
or made worse by, the service-connected 
disabilities of the ankles.  The claims 
folder should be made available to the 
examiner for review. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.

Also, the term "aggravation" in the 
context of "made worse by" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress as contrasted to a 
worsening of symptoms. 

2. After the above development has 
been completed, adjudicate the 
claims.  If any benefit sought 
remains denied, furnish the veteran 
a supplemental statement of the case 
and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs (VA)


 Department of Veterans Affairs


